         Case 1:16-cv-07379-JPM Document 246 Filed 02/14/20 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHERIFA BELABBAS,                               )
                                                 )
         Plaintiff,                              )
                                                 )        Case No. 1:16-cv-07379-JPM
 v.                                              )
                                                 )
 INOVA SOFTWARE INC., FRITZ                      )
 EISENHART, in his individual and                )
 professional capacities, and GILLES             )
 TOULEMONDE, in his individual and               )
 professional capacities,                        )
                                                 )
        Defendants.                              )


                              ORDER GRANTING EXTENSION
                                ORDER SETTING HEARING



        Before the Court is Defendants’ Consent Letter Motion for Extension of Time, filed on

February 10, 2020. (ECF No. 243.) The Court held a telephonic hearing on the Motion on

February 14, 2020. (ECF No. 246.)


        The motion indicates that parties “have agreed in principle to settle all remaining disputes

with respect to the judgment and the Application, and are in the process of finalizing a settlement

agreement,” and request a 30 day extension of their filing deadlines for opposing Plaintiff’s

application for fees and costs, altering or amending the judgment, or seeking a new trial. (ECF

No. 243.) For good cause shown, this motion is GRANTED. Said deadlines are extended 30

days.
        Case 1:16-cv-07379-JPM Document 246 Filed 02/14/20 Page 2 of 2



       In the interest of reaching a final resolution in this matter, the Court hereby SETS a

follow-up conference that Plaintiff Ms. Belabbas is required to telephonically attend on March 6,

2020 at 8:45 a.m. CST / 9:45 a.m. EST.


       SO ORDERED, this 14th day of February, 2020.

                                                     /s/ Jon P. McCalla
                                                    JON P. McCALLA
                                                    UNITED STATES DISTRICT JUDGE




                                               2
